Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Advanced Clinical Solutions, Inc.
(PTAN: 6373270001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-405
Decision No. CR4621

Date: May 31, 2016

DECISION

The Centers for Medicare & Medicaid Services (CMS), through an administrative
contractor, revoked the enrollment of Advanced Clinical Solutions, Inc. (Advanced
Clinical Solutions or Petitioner) as a Medicare supplier of durable medical equipment,
prosthetics, orthotics, and supplies (DMEPOS) because Advanced Clinical Solutions was
not accessible and staffed during posted hours of operation under 42 C.F.R.

§ 424.57(c)(7), was not operational under 42 C.F.R. § 424.535(a)(5), and did not report
changes to its enrollment information under 42 C.F.R. § 424.57(c)(2). Advanced Clinical
Solutions requested a hearing to dispute the revocation. Because Petitioner’s office was
neither staffed nor accessible when a site inspector attempted to conduct a site visit
during Petitioner’s posted hours of operation, and because Petitioner admits that no one
was present at the office on the date of the attempted site visit, 1 conclude that Petitioner
violated 42 C.F.R. § 424.57(c)(7). However, I also conclude that Advanced Clinical
Solutions was still operational and did not fail to provide updated enrollment information.
Therefore, I affirm CMS’s determination to revoke the enrollment of Advanced Clinical
Solutions from the Medicare program based on its failure to be accessible during posted
hours of operation, but, because Petitioner was operational, I modify the effective date of
revocation from November 18, 2015, to January 15, 2016.
I. Background

On May 28, 2010, CMS approved Petitioner’s enrollment in the Medicare program as a
DMEPOS supplier. CMS Exhibit (Ex.) 1. In a December 16, 2015 initial determination,
a CMS administrative contractor revoked Advanced Clinical Solutions’ Medicare
enrollment and billing privileges. CMS Ex. 5. The initial determination provided several
reasons for revocation:

42 CFR § 424.57(c)(2) . . . [Petitioner] failed to notify the
[CMS administrative contractor] regarding changes in
[Petitioner’s] supplier file including, but not limited to,
address or closing of your business.

42 CFR § 424.57(c)(7) . . . Recently, a representative of the
[CMS administrative contractor] attempted to conduct a visit
of [Petitioner’s] facility on November 10, 2015 and on
November 18, 2015; however, the visits were unsuccessful
because your business was closed during hours of operation
posted which indicates that your business is no longer
operational. Because we could not complete an inspection of
your facility, we could not verify [Petitioner’s] compliance
with the supplier standards. Based upon a review of the facts,
we have determined that [Petitioner’s] facility is not
operational to furnish Medicare covered items and services.
Thus, [Petitioner is] considered to be in violation of 42 CFR
§§ 424.535(a)(5), all supplier standards as defined in 42 CFR
424.57(c) and pursuant to 424.535(g), the revocation is
effective the date CMS determined that [Petitioner was] no
longer operational.

42 CFR § 424.57(c)(10) . . . [Petitioner’s] insurance policy
on file with the [CMS administrative contractor] expired on
April 21, 2014. [Petitioner] failed to have a current
comprehensive liability insurance policy that is required in
this standard.

CMS Ex. 5 at 1-2. The initial determination specified that the revocation was effective
November 18, 2015, the date on which CMS determined Petitioner was not operational
and that Petitioner was barred from reenrollment in the Medicare program for two years.
CMS Ex. 5 at 1. Finally, the initial determination stated that Petitioner could file a
corrective action plan (CAP) and a request for reconsideration. CMS Ex. 5 at 3.
Advanced Clinical Solutions filed a CAP. CMS Ex. 6. Although the CMS
administrative contractor accepted the CAP regarding the violation of 42 C.F.R.

§ 424.57(c)(10), because Petitioner provided proof of its liability insurance coverage, the
contractor rejected the CAP in relation to the violations of 42 C.F.R. § 424.57(c)(2)
(failure to report a change in enrollment information) and 42 C.F.R. § 424.57(c)(7)
(facility not accessible during posted hours of operation). The CMS administrative
contractor also noted that the regulations prohibited it from considering a CAP for a
violation of 42 C.F.R. § 424.535(a)(5) (not operational). CMS Ex. 7 at 3.

Petitioner subsequently requested reconsideration. See CMS Ex. 8. On February 25,
2016, a hearing officer employed by the CMS administrative contractor issued an
unfavorable reconsidered determination that upheld the findings that Advanced Clinical
Solutions violated 42 C.F.R. §§ 424.57(c)(2) and (7), 424.535(a)(5), and that the
revocation should be retroactive to November 18, 2015. CMS Ex. 9.

On March 7, 2016, Advanced Clinical Solutions requested a hearing before an
administrative law judge (Hearing Request). Petitioner included a number of documents
with the hearing request (Hearing Request Attachments).' I issued an Acknowledgment
and Pre-hearing Order (Order) on March 22, 2016. In response to my Order, CMS filed a
brief and ten exhibits (CMS Exs. 1-10). Petitioner filed a brief (P. Br.) and two exhibits
(P. Exs. 1-2).

II. Decision on the Record

I admit all of the parties’ proposed exhibits into the record because neither party objected
to them. Order § 7; Civil Remedies Division Procedures (CRDP) § 14(e).

Further, I admit documents into the record that Petitioner submitted with its hearing
request that are not duplicative of those submitted as CMS’s exhibits. Hearing Request
Attachments at 18-24. Petitioner submitted these documents with its reconsideration
request (see Hearing Request at 1-2); therefore, they are not new evidence under

42 CFR. § 498.56(e). Further, CMS’s failure to file a copy of Petitioner’s
reconsideration request as one of its exhibits is unusual and unexplained. Although

' Petitioner’s Hearing Request and Hearing Request Attachments were uploaded in a pdf
format into the Departmental Appeals Board Electronic Filing System (DAB E-File) as
Item #1 (titled “Request for Hearing”) and #1a (titled “Original Case Decision),
respectively. The Hearing Request Attachments file includes copies of the initial
determination, the CAP decision, the reconsidered determination, and other documents
related to Petitioner’s business. The Hearing Request Attachments consists of a total of
25 pages and, in this decision, I will cite to the corresponding pdf file page when
referring to a specific document.
Petitioner, which is not represented by counsel, did not resubmit the documents in
Hearing Request Attachments pages 18-24 as marked exhibits, I waive that requirement.
These documents are relevant and material to this case. 42 C.F.R. § 498.60(b).

I directed the parties to submit written direct testimony for each proposed witness. Order
§ 8. CMS submitted written direct testimony from one witness (CMS Ex. 10). Petitioner
did not submit written direct testimony for any witnesses. I advised the parties in my
Order that an in-person hearing would only be necessary if the opposing party requested
an opportunity to cross-examine a witness. Order { 9 (“I will assume that Petitioner does
not wish to cross-examine any proposed CMS witness if Petitioner’s brief fails to
affirmatively state so.”); CRDP § 16(b). Because Petitioner did not request to cross-
examine CMS’s witness, I decide this case based on the written record. Order §§ 10-11;
CRDP § 19(b), (d).

III. Issue

Whether CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and
billing privileges.

IV. Jurisdiction

Ihave jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see also
42 USC. § 1395cc(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis”

The Secretary of Health and Human Services (Secretary) has the authority to create
regulations that establish enrollment standards for providers and suppliers, and to create
supplier requirements for DMEPOS suppliers. 42 U.S.C. §§ 1395m()(1)(B)(i),
1395cc(j). The Secretary promulgated a regulation that requires providers and suppliers
to be operational. 42 C.F.R. § 424.535(a)(5). To be “operational,” a provider or supplier
must be “open to the public for the purpose of providing health care related services
....” 42 CFR. § 424.502. The Secretary also promulgated regulations establishing
DMEPOS supplier standards, which a DMEPOS supplier must meet and maintain.

42 CFR. § 424.57(c). The supplier standards require a DMEPOS supplier to report,
within 30 days, any changes to information it had previously provided to CMS on its
Medicare enrollment application. 42 C.F.R. § 424.57(c)(2). Further, a DMEPOS
supplier must be “open to the public a minimum of 30 hours per week,” post its hours of
operation, and be “accessible and staffed during posted hours of operation.” 42 C.F.R.

> My numbered findings of fact and conclusions of law are set forth below in italics and
bold.
§ 424.57(c)(7)(i), (c)(30). CMS or its contractors may conduct inspections of a supplier’s
premises at any time to determine if a supplier is in compliance with Medicare enrollment
requirements or the supplier standards. See 42 C.F.R. §§ 424.57(c)(8), 424.510(d)(8),
424.515(c), 424.517(a). A supplier is subject to revocation of its Medicare billing
privileges if it violates the DMEPOS supplier standards or the regulatory requirements
applicable to all suppliers. 42 C.F.R. §§ 424.57(e)(1), 424.535(a).

1. On November 16, 2015, at approximately 12:30 p.m. and November 18, 2015, at
approximately 11:50 a.m., a site inspector from a CMS administrative contractor
was unable to gain entry into Advanced Clinical Solutions’ office at 1836
Techny Court, Northbrook, Illinois, because the door was locked and no one
answered the door when the site inspectors knocked.

On November 16, 2015, at approximately 12:30 p.m., a site inspector with a CMS
administrative contractor attempted a site visit at Advanced Clinical Solutions’ office at
1836 Techny Court. The site inspector knocked on the door, but no one answered.
Further, the site inspector took pictures of the front door to Advanced Clinical Solutions’
office, which show the date and time that the inspector took the pictures. The
photographs show that Advanced Clinical Solutions’ front door bears its name, hours of
operation (9 a.m. to 4 p.m.), and telephone number. CMS Ex. 2 at 1,6; CMS Ex. 3; CMS
Ex. 109 2.

On November 18, 2015, at approximately 11:50 a.m., the site inspector again attempted a
site visit at Advanced Clinical Solutions’ office at 1836 Techny Court. The site inspector
knocked at the door, but no one answered. The site inspector again took pictures of the
front door to Advanced Clinical Solutions’ office. CMS Ex. 2 at 1,6; CMS Ex. 4; CMS
Ex. 109 3.

The site inspector completed a report on November 20, 2015. CMS Ex. 2; CMS Ex. 10
44. In that report, the inspector noted that Petitioner’s office: was not in a restricted area
(i.e., gated community); was accessible to the disabled; had a permanent, visible sign
with Petitioner’s name on it; and had its hours of operation posted. CMS Ex. 2 at 1-2.
The inspector also indicated that he was unable to complete the inspection. CMS Ex. 2 at
2. Finally, the inspector provided the following comments of his investigation:

Supplier was closed on both attempts. I spoke to a
neighboring business and was told that the supplier is still
open. When open, it is normally earlier in the morning.

CMS Ex. 2 at 6.

Petitioner admits that its office was closed on both days the site inspector attempted to
conduct its site inspection. Hearing Request at 1. Therefore, I find that the site inspector
attempted site visits at Petitioner’s office on November 16 and 18, 2015, but that no one
was present at Petitioner’s office to allow the site inspector to enter the office.

2. CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and
billing privileges because Petitioner’s location was not accessible and staffed
during posted hours of operation in violation of 42 C.F.R. § 424.57(c)(7).

Advanced Clinical Solution’s posted office hours of operation are 9:00 a.m. to 4:00 p.m.,
Monday to Friday. CMS Exs. 3,4. Petitioner is obligated to be accessible and staffed
during its posted hours of operation. 42 C.F.R. § 424.57(c)(7). However, during the
posted hours of operation on November 18, 2015,° Petitioner did not have staff present at
its office and its office door was locked. Therefore, Petitioner failed to comply with

42 CFR. § 424.57(c)(7).

Petitioner asserts that it has two owners and no other employees, and that they were not
present at Petitioner’s office because both owners were making emergency deliveries to
patients. The reason for the emergency deliveries appears to stem from the fact that
Petitioner had just completed a lengthy accreditation process and the Thanksgiving
holiday was approaching. Petitioner also asserts that the site inspector in this case had
previously conducted site inspections at Petitioner’s office and that the inspector had told
Petitioner’s owners that they could place a note on the door whenever they were absent
during posted hours of operation. Petitioner asserts it placed such a note on the door on
November 18, 2015, when both owners were absent from the office. Hearing Request at
1-2; P. Br.; P. Exs. 1-2; CMS Ex. 6.

Petitioner’s arguments are not availing. The requirement to be staffed and accessible
during normal hours of operation is a rule that has few exceptions. See Norpro Orthotics
& Prosthetics, Inc., DAB No. 2577, at 5 (2014) (indicating that the regulatory history of
42 C.F.R. § 424.57(c)(7) makes exceptions for disasters, emergencies, and state and
federal holidays); see also Benson Ejindu, DAB No. 2572, at 6 (2014). A DMEPOS
supplier is not “accessible” if the supplier’s location is closed because the staff is out for
lunch, on a break, making patient visits, or out of the office for any reason. See Ita
Udeobong, DAB No. 2324, at 6-7 (2010). A supplier may not close, even temporarily,

> The reconsidered determination is predicated on the site inspector not being able to
access Petitioner’s office on both November 10, 2015, and November 18, 2015. CMS
Ex. 9 at 1-3, 5. The hearing officer specifically made a finding of fact that the attempted
site visits occurred on November 10, 2015, and November 18, 2015. CMS Ex. 9 at 1.
However, the weight of evidence in the record reveals that the site inspector did not make
a failed attempt at conducting a site visit at Petitioner’s office on November 10, 2015, but
rather on November 16, 2015. CMS Ex. 3; CMS Ex. 10 § 2; but see CMS Ex. 2 at 1.
Due to this conflict in the evidence, I cannot find that a failed site visit occurred on
November 10, 2015, as the reconsidered determination indicates.
during its posted hours of operation. Complete Home Care, Inc., DAB No. 2525, at 5
(2013). Even if the staff of a DMEPOS supplier is present at its office, but the door is
locked and the staff do not hear the knock of an inspector, then the office is not accessible
under 42 C.F.R. § 424.57(c)(7). Benson Ejindu, DAB No. 2572, at 6-7. Although
Petitioner indicates its owners were making emergency deliveries, it did not submit
evidence to support that contention. Further, Petitioner does not contend that the
Thanksgiving holiday actually took place on November 18, 2015. Finally, even if
Petitioner left a note on its door indicating that staff would return, this is not a legal
excuse for failing to provide an accessible office during the posted hours of operation.
See Complete Home Care, DAB No. 2525, at 5-6.

I conclude that Petitioner violated 42 C.F.R. § 424.57(c)(7) because its office was not
accessible on November 18, 2015.

3. CMS did not have a legitimate basis to revoke Petitioner’s Medicare billing
privileges based on a finding that Petitioner was not operational under
42 CFR. § 424.535(a)(5).

Suppliers must be operational or they are subject to revocation. 42 C.F.R.
§ 424.535(a)(5). A supplier is operational if it:

has a qualified physical practice location, is open to the public
for the purpose of providing health care related services, is
prepared to submit valid Medicare claims, and is properly
staffed, equipped, and stocked (as applicable, based on the
type of facility or organization, provider or supplier specialty,
or the services or items being rendered), to furnish these items
or services.

42 CFR. § 424.502. Although the requirement to be operational has significant
similarities to the DMEPOS supplier standard that requires a DMEPOS’s facility be
staffed and accessible to the public during posted hours of operation (i.e., 42 C.F.R.

§ 424.57(c)(7)), it is important to note that the requirement to be “operational” is not a
DMEPOS supplier standard. Instead, it applies to all suppliers. Therefore, a DMEPOS
supplier could be “operational,” but still not meet all of the strict requirements of the
DMEPOS supplier standards.

In the present case, there is sufficient evidence that Petitioner was operational. The site
inspector’s investigation revealed that a neighboring businessman stated that Petitioner
was still open, mostly in the mornings. CMS Ex. 2 at 6. Although Petitioner asserts it is
staffed and open more often than just in the morning hours, it is clear that Petitioner’s
position is that it is open and staffed most of the time. P. Br. at 1; Hearing Request at 1.
The site inspector also confirmed that Petitioner has an office, with a sign and posted

hours of operation. CMS Ex. 2 at 1-2; CMS Ex. 3; CMS Ex. 4. Further, Petitioner
provided documentation that it is licensed as a medical equipment supplier until 2018, is
registered as a business until 2019, insured until 2016, and has a lease for its office space
until 2019. Hearing Request Attachments at 18-20, 22-24. Significantly, on November
18, 2015, the date that the CMS administrative contractor found Petitioner to be no longer
operational, the Accreditation Commission for Health Care certified that Petitioner “has
demonstrated a commitment to providing quality care and services to consumers through
compliance with . . . nationally recognized standards for accreditation and is therefore
granted accreditation for... DMEPOS.” Hearing Request Attachments at 21. I conclude
that while Petitioner was not always open during its posted hours of operation, it was still
open and staffed to provide health care related services sufficiently to avoid a violation of
42 CFR. § 424.535(a)(5).

4. CMS did not have a legitimate basis to revoke Petitioner’s Medicare billing
privileges based on a finding that Petitioner failed to report that it closed its
business within 30 days under 42 C.F.R. § 424.57(c)(2).

DMEPOS suppliers are required to report changes in the information the supplier
provided to CMS on its enrollment application within 30 days of the change. 42 C.F.R.

§ 424.57(c)(2). There is no evidence in this case that Petitioner’s enrollment information
changed. While Petitioner appears to have deviated from its hours of operation on an ad
hoc basis, such a minimal change in its hours is insignificant and, as already indicated
above, is properly sanctioned under 42 C.F.R. § 424.57(c)(7). To the extent that CMS
asserts Petitioner’s business is closed and that this should have been reported (CMS Ex. 5
at 1), the evidence of record, as discussed above, establishes that Petitioner’s business is
not closed.

5. Petitioner’s Medicare enrollment and billing privileges must be revoked, but the
effective date of revocation is changed to January 15, 2016.

CMS imposed a retroactive revocation effective date in this case due to its finding that
Petitioner was not operational. CMS Ex. 5 at 2, CMS Ex. 9 at 5; 42 C.F.R. § 424.535(g).
However, based on my conclusion that Petitioner was not properly revoked for being
non-operational, I must modify the effective date of revocation.

Because Petitioner violated 42 C.F.R. § 424.57(c)(7), CMS was required to revoke
Petitioner 30 days after the date that CMS sent the revocation notice to Petitioner.
42 C.F.R. § 424.57(e)(1). CMS sent Petitioner the initial determination to revoke on
December 16, 2015 (CMS Ex. 5 at 1); therefore, the effective date of Petitioner’s
revocation is January 15, 2016. Petitioner may seek reimbursement for items and
services provided to Medicare beneficiaries through January 14, 2016.
VI. Conclusion

1 affirm CMS’s revocation of Advanced Clinical Solutions’ Medicare enrollment and
billing privileges. I modify the effective date of revocation from November 18, 2015, to
January 15, 2016.

/s/
Scott Anderson
Administrative Law Judge
